Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00466-CR

                                   Niketa Vashuan BUSH,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, McLennan County, Texas
                             Trial Court No. 2012-0708-CR2
                     Honorable Michael B. Gassaway, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this matter is REMANDED for further proceedings consistent with this opinion.

       SIGNED January 29, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice